DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pouch implies the storage of fluid, and not consistent with the use of the term in the specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, the claim merely states “a dispensing pouch,” a pouch being a soft container for a small amount of something (Cambridge Dictionary) and “a dispensing pouch” broadly interpreted as a pouch aiding the device in dispensing in some way. Here, Beavis clearly teaches a pouch (308) (flexible container for small amount of fluid) aiding with the systems dispensing by measuring flow of fluid exiting the containers and leading to the nozzles (Figs. 5A, 5E, 5F). Further claim language describing the structure and function of the dispensing pouches is needed to delineate from the prior art of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, 11, 12, 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziesel et al. (US Patent No. 7,578,415) as applied to claim 1 above, and further in view of Beavis (US 2010/0005903 A1).
Re: Claim 1, Ziesel discloses the claimed invention including 
a plurality of micro-ingredient containers with a plurality of different micro-ingredients (Col. 6, lines 21-22, plurality of micro ingredients; and a nozzle head (300); wherein the nozzle head comprises a plurality of dispensing needles (440) therein such that each of the plurality of dispensing needles doses a micro-ingredient into the bottle (Col. 1 & 7, lines 56-58, 59-62, a needle for each microingredient dispensing into a container); 
Ziesel discloses the claimed invention except for further particulars of the rest of the dispensing system. However, Beavis discloses the claimed invention including a loading section (1006a) and a dispensing section (250) (Fig. 38, Para. 298, loading section and dispensing section); the loading section including a plurality of loading trays (1050,1052,1054) with the plurality of micro-ingredient containers (250, 252, 254, 256, 258) (Beavis: Fig. 4, 38, Para 123-124, 298, multiple trays depicted with multiple containers); the dispensing section comprises a plurality of dispensing trays (260,262,264,266) with a plurality of dispensing pouches (306, 308, 310, 312) supported therein; and the plurality of microingredient containers is in fluid communication with the plurality of dispensing pouches (Beavis: Fig. 13, Para. 58 each container is in communication with a dispensing pouch).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a dispensing system as taught by Beavis, since Ziesel states in paragraph 109 that their nozzle assembly described herein may be used in a number of different beverage dispenser configurations, and Beavis discloses various dispensing systems including the loading section may include more or less product may be contained within a module assembly. Depending on the product being dispensed by the dispensing system, the numbers of product containers may vary. Thus, the numbers of product contained within any module assembly may be application specific, and may be selected to satisfy any desired characteristic of the system, including, but not limited to, efficiency, necessity and/or function of the system and as such that a selection of any one of these dispensing systems to dispense product would be a matter of obvious design choice to a user in the art.  
Re: Claim 2, Ziesel discloses the claimed invention including the plurality of dispensing needles is positioned within the nozzle head in a circular configuration (Depicted in Figs. 10).
Re: Claim 4, Ziesel discloses the claimed invention including the plurality of dispensing needles comprises eight dispensing needles (Fig. 5-7 depicts at least eight needles)
Re: Claim 5, Ziesel discloses the claimed invention including the plurality of dispensing needles comprises sixteen dispensing needles (Fig. 5-7 depicts at least 16 needles)
Re: Claim 6, Ziesel discloses the claimed invention including the nozzle head comprises the plurality of dispensing needles and a macro-ingredient nozzle (380) (Fig. 7, Col. 6, lines 18-25, dispensing needles and ingredients). 
Re: Claim 11, Ziesel in view of Beavis discloses the claimed invention including wherein each of the plurality of dispensing pouches comprises a pouch inlet (278) and a pouch outlet (Beavis: Fig. 4, 5A, Para. 129, each tray holds a dispensing, each pouch depicted with inlet and outlet). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include dispensing pouches as taught by Beavis since Beavis states in paragraph 152 that such a modification allows the dispenser to ascertain the quantity of fluid passing through the pouch to provide further control over the dispensing process such as signaling the pump to increase or decrease its pumping operation.
Re: Claim 12, Ziesel in view of Beavis discloses the claimed invention including the plurality of micro-ingredients flow from the micro-ingredient containers, through the pouch inlets and the pouch outlets of the dispensing pouches, and to the plurality of dispensing needles to be dosed into the bottle. (Beavis: Fig. 13, Para. 58 each container is in communication with a dispensing pouch).
Re: Claim 14, Ziesel discloses the claimed invention including a dispensing pump (902) upstream of the nozzle head (Col. 6, lines 44-46, pump delivering fluid to nozzle).
Re: Claim 16, the device of Ziesel is capable of performing the claimed method of plurality of micro-ingredients comprises reconstitution ratios of about ten to one or higher (Col. 4, lines 51-58, 10:1).
Re: Claims 18, Ziesel discloses the claimed invention except for the outer diameter of the plurality of dispensing needles comprises less than about 0.65 inches. The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ziesel to include an outer diameter of the plurality of dispensing needles is less than about 0.65 inches. Since Ziesel states in Col. 6, lines 46-49 that a person having ordinary skill in the art will recognize that the diameter of the micro-ingredient needles may be varied to achieve the correct flow rate for each micro-ingredient thus able vary the overall size of the group. Additionally, Applicant appears to have placed no criticality on any particular diameter (see Specification, para. 142, wherein it states the size and number of needles “may vary”) and it appears that the device of Ziesel would work appropriately if made within the claimed range of outer diameter for the plurality of needles. Further, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re: Claim 20, in view of the rejections of claims 1, 11, and 12 above, Ziesel discloses the claimed invention including a micro-ingredient tower for filling a container, comprising a nozzle head comprises a plurality of dispensing needles (440) therein such that each of the plurality of dispensing needles doses a micro-ingredient into the container (Col. 1 & 7, lines 56-58, 59-62, a needle for each microingredient dispensing into a container); and in view of Beavis:
a plurality of loading trays (1050,1052,1054) with the plurality of micro-ingredient containers (250, 252, 254, 256, 258) (Beavis: Fig. 4, 38, Para 123-124, 298, multiple trays depicted with multiple containers);
a dispensing section (250) with a plurality of dispensing pouches ((9306, 308, 310, 312) and nozzle (24); each of the plurality of dispensing pouches comprising a pouch inlet (278) and a pouch outlet (Beavis: Fig. 4, 5A, Para. 129 each container is in communication with a dispensing pouch);
wherein the plurality of micro-ingredients flows from the micro-ingredient containers, to the dispensing pouches, and to the nozzle to be dosed into the container (Beavis: Para. 125, and Fig. 4 depicts fluid flowing from containers to pouches to nozzle for dispensing into an external container).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziesel et al. (US Patent No. 7,578,415) and Beavis (US 2010/0005903 A1) as applied to claim 1 above, and further in view of Buca et al. (US Patent No. 6,173,862).
Re: Claim 3, Ziesel discloses the claimed invention except for expressly stating the needles made of stainless steel. However, Buca teaches making dispensing needles (43,44) of stainless steel (Col. 9, line 1, stainless steel). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a needle made of stainless steel as taught by Buca, since such a modification of using stainless steel in fluid handling is common place due its advantageous physical properties i.e. anticorrosion, durability, mold/bacteria resistant etc. Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziesel et al. (US Patent No. 7,578,415) and Beavis (US 2010/0005903 A1) as applied to claim 1 above, and further in view Jersey et al. (US Patent No. 9,878,892).
Re: Claim 8, Ziesel discloses the claimed invention except for expressly stating the method of forming.  However, Jersey discloses a nozzle head including constructing parts of the nozzle head by 3-D printing a thermoplastic (Col. 16, lines 1-9, 3-d printing). However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to make needles from 3-d printing as contemplated by Jersey. Since it has been held to be within the general skill of a worker in the art to select a known process on the basis of its suitability for constructing parts is a matter of obvious design choice. Further, the Applicant is reminded the method of forming the device is not germane to the issue of patentability of the device itself.
Re: Claim 13, Ziesel in view of Jersey discloses the claimed invention including the dispensing section comprises a sold-out system (Jersey showing a similar dispensing section comprising a sold-out system Col. 23, lines 14-29, sold out system).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a sold-out system, since such a modification would notify the user when to refill the device when empty while also preventing a poor-quality product from being dispensing when levels are too low to dispense properly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754